DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-28 are pending. 

Claim Objections
Claim 20 is objected to because of the following informalities: there are two verbs in the limitation, “the first sensor data and/or the second sensor data is covers a time period of more than 30 seconds”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-13, 15-17, 20-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boesen (US 2017/0273625).
Re Claim 1, Boesen discloses a method of operating a hearing system comprising a first hearing device and a second hearing device (para. [0028], fig. 1, discloses a set of earpieces 10 including a left earpiece 12A and a right earpieces 12B), the method comprising: 
obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user (para. [0028] discloses that both of the earpieces may include a glucose sensor); 
comparing the first sensor data and the second sensor data (para. [0028] discloses that where glucose sensors are present in both earpieces 10, glucose data from the different sensors may be compared to determine differences in sensed glucose data which may potentially be used to increase accuracy, and/or detect error); 
determining a first parameter based on a result from the act of comparing the first sensor data and the second sensor data (para. [0028] discloses determining glucose data based on comparing data from glucose sensors of both earpieces to increase accuracy and/or detect error); and 
outputting a first output signal indicative of the first parameter (para. [0033], [0034] discloses that glucose data are outputted to wireless device 104 that may implement and utilize any number of instructions or applications to make use of the sensor data measured by the earpieces and to display the data).  
Re Claim 16, Claim 16 is rejected under substantially the same basis as claim 1. 
Re Claims 2 and 4, Boesen discloses obtaining motion data from the first hearing device and/or the second hearing device, wherein the motion data is measured using a motion sensor in the first hearing device or in the second hearing device (para. [0032] discloses determining ambient 
Re Claim 17, Boesen discloses that the first hearing device and/or the second hearing device is configured to provide motion data (para. [0032] discloses determining ambient environmental readings, e.g., temperature, altitude, location, speed, heading, etc.; para. [0033] discloses earpieces including accelerometers, gyroscopes, global positioning sensors).  
Re Claim 6, Boesen discloses that the first sensor data is associated with a first sensor of the first hearing device and/or the second sensor data is associated with a second sensor of the second hearing device (para. [0028] discloses that both of the earpieces may include a glucose sensor).  
Re Claim 7, Boesen discloses that the sensor data is obtained over a time period of more than 30 seconds (claim 11, para. [0010], [0011], [0025] discloses continuous monitoring of glucose, which reads on more than 30 seconds).  
Re Claim 20, Boesen discloses that the first sensor data and/or the second sensor data is covers a time period of more than 30 seconds (claim 11, para. [0010], [0011], [0025] discloses continuous monitoring of glucose, which reads on more than 30 seconds).  
Re Claim 8, Boesen discloses that the act of determining the first parameter comprises identifying parts of the sensor data that differ from default physiological data (para. [0038] discloses that the glucose measurement may be compared to a threshold level for a user to determine whether the glucose measurement exceeds the normal range for that user). 
Re Claim 9, Boesen disclose that the act of determining the first parameter comprises identifying parts of the sensor data that have a similarity to a predefined pattern representing a physiological anomaly (para. [0038] discloses that the glucose measurement may be compared to a threshold level for a user to determine whether the glucose measurement exceeds the normal range for that user. If the glucose measurement 202 is greater than or equal to the normal biological threshold for 204, the communication system may be configured to provide the user with a warning, signal, or other indication that the glucose measurement is at or above the biological threshold 206. Glucose measurement greater than or equal to the normal biological threshold is a predefined pattern representing a physiological anomaly).  
Re Claim 21, Boesen discloses that the processing unit is configured to determine the first parameter by identifying parts of the first sensor data and/or the second sensor data that differ from default physiological data (para. [0038] discloses that the glucose measurement may be compared to a threshold level for a user to determine whether the glucose measurement exceeds the normal range for that user).  
Re Claim 22, Boesen discloses that the processing unit is configured to determine the first parameter by identifying parts of the first sensor data and/or the second sensor data that have a similarity to a predefined pattern representing a physiological anomaly (para. [0038] discloses that the glucose measurement may be compared to a threshold level for a user to determine whether the glucose measurement exceeds the normal range for that user. If the glucose measurement 202 is greater than or equal to the normal biological threshold for the user 204, the communication system may be configured to provide the user with a warning, signal, or other indication that the glucose measurement is at or above the biological threshold 206. Glucose measurement greater than or equal to the normal biological threshold is a predefined pattern representing a physiological anomaly).  
Re Claims 10 and 11, Boesen discloses that the act of determining the first parameter comprises determining periods of the first and the second sensor data, respectively, wherein the first parameter is determined based on the periods of the first and the second sensor data, wherein the act of determining the first parameter comprises comparing the periods of the first and the second sensor data, wherein the first parameter is determined based on a result from the act of comparing the periods of the first and second sensor data (para. [0028] discloses that where glucose sensors are present in 10, glucose data from the different sensors may be compared to determine differences in sensed glucose data which may potentially be used to increase accuracy, and/or detect error. Based on the disclosure of para. [0028], same periods of the first and second sensor data are being selected and used to compare in order to enhance the accuracy and/or detect error).  
Re Claims 23 and 24, Boesen discloses that the processing unit is configured to determine the first parameter by determining periods of the first and the second sensor data, respectively, and determine the first parameter based on the periods of the first and the second sensor data, wherein the processing unit is configured to compare the periods of the first and the second sensor data (para. [0028] discloses that where glucose sensors are present in both earpieces 10, glucose data from the different sensors may be compared to determine differences in sensed glucose data which may potentially be used to increase accuracy, and/or detect error. Based on the disclosure of para. [0028], same periods of the first and second sensor data are being selected and used to compare in order to enhance the accuracy and/or detect error).  
Re Claim 12, Boesen discloses that the first parameter comprises a data pattern (para. [0038] discloses glucose measurement which reads on a data pattern).  
Re Claim 25, Boesen discloses that the first parameter comprises a data pattern (para. [0038] discloses glucose measurement which reads on a data pattern).  
Re Claim 13, Boesen discloses that the data pattern is indicative of a physiological anomaly (para. [0038] discloses that glucose measurement exceeding the normal range for that user is a physiological anomaly).  
Re Claim 26, Boesen discloses that the data pattern is indicative of a physiological anomaly (para. [0038] discloses that glucose measurement exceeding the normal range for that user is a physiological anomaly).  
Re Claim 15, Boesen discloses that the first sensor signal is from a photoplethysmogram sensor (para. [0021] discloses pulse oximeter).  
Re Claim 28, Boesen discloses that the first sensor comprises a photoplethysmogram sensor (para. [0021] discloses pulse oximeter).
Claims 1, 14, 16, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US 2018/0353086), hereinafter “Turner”.
Re Claims 1 and 14, Turner discloses a method of operating a hearing system comprising a first hearing device and a second hearing device, the method comprising: 
obtaining sensor data, the sensor data comprising first sensor data representing first physiological data and second sensor data representing second physiological data, where the first sensor data comprises or is indicative of first sensor signal from the first hearing device configured to be arranged at a first ear of a user, and the second sensor data comprises or is indicative of second sensor signal from the second hearing device configured to be arranged at a second ear of the user (para. [0032] discloses radar sensors disposed on both left and right wireless earpieces, where the radar sensor 114 detects blood pressure, heart rate variability, blood velocity, etc.); 
comparing the first sensor data and the second sensor data (para. [0032] discloses that The radar sensor 114 of both the left wireless earpiece and the right wireless earpiece may work in combination to ensure accurate readings are performed. The wireless earpieces 102 may utilize mathematic, error correction, and measurement processes, such as averaging, sampling, medians, thresholds, or so forth to ensure that all measurements by the radar sensors 113 are accurate.; 
determining a first parameter based on a result from the act of comparing the first sensor data and the second sensor data, wherein the act of determining the first parameter comprises performing a Heart Rate Variability analysis on the sensor data (para. [0032] discloses obtaining an accurate sensor 
outputting a first output signal indicative of the first parameter (para. [0035] and [0036] discloses wireless connection between wireless earpieces and a personal computer 118, where the biometric information from earpieces are synchronized to the personal computer. Therefore, the first parameter is outputted to the personal computer and outputted to be displayed on the personal computer).  
Re Claims 16 and 27, Claims 16 and 27 are rejected under substantially the same basis as claims 1 and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boesen (US 2017/0273625) in view of LeBoeuf et al. (US 2012/0197093), hereinafter “LeBoeuf”.
Re Claim 3, Boesen discloses the claimed invention substantially as set forth in claims 1 and 2. 

	LeBoeuf discloses wearable device on the ear, where sensor components (optical emitter 102, optical detector 103, motion sensor 104) are integrated within the ear region 120 in the form-factor of an earbud or other ear-worn form-factor (para. [0108]). A motion/position sensor 104 may be configured to measure the motion/position between the medium 130 and the emitter 102, the detector 103, and/or the time-varying interference 140, for example, caused by motion of the subject. LeBoeuf discloses that the output signal of the motion sensor 104 may provide a motion artifact reference to the signal extraction filter 107 such that the motion/position information may be selectively removed from the desired signal output (para. [0108], [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Boesen, by adding the act of comparing the first sensor data and the second sensor data is performed based on the motion data, as taught by LeBoeuf, for the purpose of removing a motion artifact, a noise, from the desired signal output to improve signal-to-noise ratio (para. [0108], [0147]). 
	Re Claim 18, Claim 18 is rejected under substantially the same basis as claim 3.  
 
Claims 5, 9, 12, 13, 19, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2018/0353086), hereinafter “Turner”, in view of Po et al. (US 2020/0324105), hereinafter “Po”.
Re Claims 5, 9, 12, and 13, Turner discloses the claimed invention substantially as set forth in claim 1. 
Turner is silent regarding determining a second parameter based on the first sensor data, the second sensor data, and the first parameter; wherein the second parameter is indicative of presence of 
However, Po discloses an ear device including one or more sensors such as a pulse oximeters for detecting heart rate (para. [0009], [0058]) and motion sensor to remove artifacts from measured signals (para. [0058]). Po discloses system and method for treating autonomic nervous system dysfunction by measuring heart rate signals to measure heart rate variability and determining a heart rate variability threshold (abstract). Po teaches that the system monitor a subject’s heart rate for detecting changes in heart rate variability and when the HRV is higher or lower than a predetermined threshold, determine that the subject is experiencing or about to experience, atrial fibrillation, which is associated with abnormal ANS activity (para. [0009], [0073], [0078]), which reads on determining a second parameter based on the first sensor data, the second sensor data, and the first parameter (heart rate variability data); wherein the second parameter is indicative of presence of atrial fibrillation and/or wherein the first parameter is indicative of an atrial fibrillation condition of the user. Po also discloses that the act of determining the first parameter comprises identifying parts of the sensor data that have a similarity to a predefined pattern representing a physiological anomaly, wherein the first parameter comprises a data pattern indicative of a physiological anomaly (claims 13 and 14, para. [0083] discloses that the HRV threshold number is determined by tracking the HRV of the subject for a period of time until an episode of ANS dysfunction occurs, wherein the HRV threshold number is selected from a series of HRV numbers which occurred during a range of from about 10 seconds to about 20 minutes prior to the episode of ANS dysfunction).  
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Turner, by determining a second parameter based on the first sensor data, the second sensor data, and the first parameter; wherein the second parameter is indicative of presence of atrial fibrillation and/or wherein the first parameter is indicative of an atrial fibrillation condition of the user, 
	Re Claims 19, 22, 25, and 26, Claim 19 is rejected under substantially the same basis as claims 5, 9, 12, and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/V.V.H./
Vynn Huh, March 24, 2021Examiner, Art Unit 3792      

/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792